Name: Council Regulation (ECSC, EEC, Euratom) No 2955/79 of 18 December 1979 adjusting certain daily subsistence allowance rates for officials on mission laid down in Article 13 (9) of Annex VII to the Staff Regulations of officials of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration
 Date Published: nan

 29 . 12. 79 No L 336/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION ECSC, EEC, EURATOM) No 2955/79 of 18 December 1979 adjusting certain daily subsistence allowance rates (or officials on mission laid down in Article 13 (9) of Annex VII to the Staff Regulations of officials of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down in Council Regulation (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (Euratom , ECSC, EEC) No 3085/78 (2 ), and in parti ­ cular Article 13 ( 10) of Annex VII to the Staff Regula ­ tions and Articles 22 and 67 of the conditions of employment, Having regard to the proposal from the Commission , Whereas it seems advisable, in order to take account of the increased costs recorded in the different places of employment in the Member States, to adjust the rates of daily subsistence allowance for officials on mission , 28 % for missions to Ireland, 1 6 % for missions to the United Kingdom, 5 % for missions to Italy . (b) The rates given in paragraphs 1 , 3 and 8 shall , for the officials referred to in para ­ graph 1 (a), columns II and III , be increased by : 59 % for missions to the Netherlands or the United Kingdom, 52 % for missions to Belgium, Denmark, France , Germany or Luxembourg, 44 % for missions to Italy, 21 % for missions to Ireland . (c) The rates given in paragraph 2 shall be increased by : 94 % for missions to Germany, 83 % for missions to Belgium , 72 % for missions to the United Kingdom, 61 % for missions to the Netherlands, 51 % for missions to France, Italy or Luxembourg, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1980 , Article 13 (9) of Annex VII to the Staff Regulations shall be replaced by the following : '9 . (a) The rates given in paragraphs 1 and 8 shall , for the officials referred to in paragraph 1 (a), column I , be increased by : 69 % for missions to Denmark , 40 % for missions to Belgium , France, Germany, Luxembourg or the Netherlands, 40 % for missions to Denmark or Ireland.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 56, 4 . 3 . 1968 , p . 1 . ( 2 ) OJ No L 369, 29 . 12 . 1978 , p . 6 . No L 336/2 Official Journal of the European Communities 29 . 12. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1979 . For the Council The President B. LENIHAN